DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 10, 12, and 15 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by US Patent 3608682 issued to Newton (Here forth “Newton”).
Regarding claim 1, Newton discloses: A hardside luggage (Column 2 lines 25-28) article comprising: a first shell component (first shell 12) formed at least in part by a lamina, the lamina including: a substrate layer (Fig A, substrate layer is the combination of layer 36+38) defining a surface (Fig A, the surface of the substrate layer is the portion of the layer that comes in contact with the carrier film layer 42) and a first material property (Column 3 lines 38-41, polypropylene); a carrier film (carrier film 42) having opposing first and second surfaces (Fig 1 and A, carrier film 42 has a first surface which is the portion of the film that contacts the substrate layer 36+38, and the second surface is the portion that comes in contact with the material layer 40+34), the first surface of the (Fig A, the film 42 is affix to the surface of substrate layer 36+38); and a material layer (material layer 40+34) affixed to the second surface of the carrier film (Fig 1 and A, the film 42 is affix to the surface of the material layer 40+34) and defining a second material property (Column 3, lines 71-75, biaxially oriented polypropylene or other impact resistant films), wherein the second material property is different than the first material property (Column 3 lines 38-41 and , lines 71-75, regular polypropylene has different material properties than biaxially oriented polypropylene), and wherein the material layer (material layer 40+34) forms at least one feature (Fig 1 and A, any of the following may be recognized as a feature: external surface of material layer 40+34, features 34, linear edges of the external layer 40/34, each of these alternative feature protrude away from the surface of the substrate layer) protruding away from the surface of the substrate layer (Fig A, the surface of the substrate layer is the portion of the layer that comes in contact with the carrier film layer 42 and the side of the material layer not attached to the adhesive is pointing away from the substrate 36+38 surface toward the outside of the suitcase).

    PNG
    media_image1.png
    442
    391
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Figure 3 of Newton

Regarding claim 2, Newton further discloses: wherein the first and second material properties (Column 3 lines 38-41 and, lines 71-75, the materials are respectively regular polypropylene and biaxially oriented polypropylene) are abrasion resistances or hardness levels of the respective (Column 3 lines 38-41 and, lines 71-75, polypropylene and biaxially oriented polypropylene have a certain level of harness and abrasion resistance as they are solid materials).
Regarding claim 3, Newton further discloses: wherein the material layer (material layer 40+34) has an abrasion resistance greater than the abrasion resistance of the substrate layer (column 3 lines 71 to column 4 line 1, biaxially oriented polypropylene, which the material layer 40+34 is made of, is more abrasion resistant than regular polypropylene, which the substrate layer 36+38 is made of).
Regarding claim 4, Newton further discloses: wherein the material layer is formed as a solid sheet or at least one individual feature (Fig A, exterior surface of the material layer 40+34 forms a solid sheet and also has individual features 34 that behave as ribs).
Regarding claim 5, Newton further discloses wherein a plurality of individual features form a pattern (The individual features 34 form a rectangular pattern on Fig 1).
Regarding claim 6, Newton further discloses: wherein each individual feature is a rib (Fig 1, 34 of material layer 40+34 is a rib as it extrudes outward from the exterior surface, providing support/reinforcement / strengthening of the structure).
Regarding claim 8, Newton further discloses: wherein each of the substrate layer (substrate layer is 36+38) and the material layer (material layer is 40+34) defines at least one thickness dimension (substrate layer is 36+38), and wherein the at least one thickness dimension of the substrate layer is greater than the at least one thickness dimension of the material layer (Fig 1 and A, the substrate layer 36+38 is at least one thickness dimension of the material layer 40+34).
Regarding claim 10, Newton further discloses: wherein the carrier film (carrier film 42) comprises first and second layers bonded together to affix to the substrate layer and the material layer (Fig 1 and A shows the adhesive 42 affixed sandwiched between the first and second layers, the substrate and material layers, 36+38 and 40+34)
Regarding claim 12, Newton further discloses: wherein the carrier film (carrier film 42) includes a coating or treatment improving adhesion of the carrier film to at least one of the substrate layer and the material layer (Column 4 lines 21-33, catalyst RC829 is a treatment added to polymerize the adhesive to set the bond between the substrate layer and material layer).
Regarding claim 15, Newton further discloses: further comprising a second shell component (second shell 14) pivotably (Fig B, hinge 18 allows first and second shells 12 and 14 to pivot) connected to the first shell component (first shell 12) at a split line (Fig B, hinge 18 allows the shells to pivot about the split line).

    PNG
    media_image2.png
    442
    355
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Fig 2 of Newton

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of US Patent 10717582 issued to Goodenough (Here forth “Goodenough”).
Regarding claim 7, Newton further discloses: wherein the substrate layer includes polypropylene (Column 3 lines 38-41); 
But Newton as modified above does not expressly discloses that the outer material includes a thermoset polyurethane. Goodenough teaches: and the outer material layer includes a thermoset polyurethane (Column 6 lines 34-45).
It would have been obvious to a person having ordinary skill in the art having the teachings of Newton, and Goodenough before them, when the application was filed, to have modified the modified suitcase of Newton to have the outer material include thermostat polyurethane, to advantageously increase the shock absorbency of the layer (Column 6 lines 34-45).
Regarding claim 11, Newton further discloses: wherein the first layer is formed from a polypropylene material (Column 3 lines 38-41, the first layer is the substrate layer), 
But Newton as modified above does not expressly discloses that the second layer is formed from a polyurethane material. Goodenough teaches: wherein the second layer is formed from a polyurethane material (Column 6 lines 34-45).
It would have been obvious to a person having ordinary skill in the art having the teachings of Newton,  and Goodenough before them, when the application was to advantageously increase the shock absorbency of the layer (Column 6 lines 34-45).
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Newton.

Regarding claim 9, Newton discloses that the thickness of the substrate layer is multiple of the thickness of the material layer (the cross-sectional view in Fig A above suggests a factor of about less than 10, between the thicknesses of the substrate layer and of the material layer ).
Newton does not expressly disclose: wherein the thickness dimension of the substrate layer (substrate layer 36+38) is between 2 and 4 times the thickness dimension of the material layer (material layer 40+34).
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a suitcase that has the thickness dimension of the substrate layer be between 2 and 4 times the thickness dimension of the material layer because applicant has not disclosed why these dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Newton’s modified suitcase (details above) because they both would have the same reconfigurability, and operability and sturdiness. Therefore, it would have been an obvious matter of design choice to modify Newton’s modified suitcase (details above) to obtain the invention as claimed.
Regarding claim 13, Newton discloses that the total area of the outer material layer accounts for a fraction of the total area
But Newton does not expressly disclose the same relationship expressed in weight terms (i.e. as opposed to area-wise which Newton does teach): wherein the outer material layer accounts for between 5% and 15% of the total weight of the first shell component.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a suitcase that has an outer material layer that accounts for between 5% and 15% of the total weight of the first shell component because applicant has not disclosed why these metrics (weight ratios) provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Newton’s modified suitcase (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Newton’s modified suitcase (details above) to obtain the invention as claimed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Newton and Goodenough in view of US Patent 5908093 issued to Miyoshi (Here forth “Miyoshi”).
Regarding claim 14, Newton does not expressly disclose: that the first shell component defines a height dimension of between 55cm and 81cm. Miyoshi teaches: wherein the first shell component defines a height dimension of between 40 cm and 60 cm (Column 4 lines 34-36, this range includes heights between the range of 55cm to 81 cm). 
It would have been obvious to a person having ordinary skill in the art having the teachings of Newton, Goodenough and Miyoshi before them, when the application was filed, to have modified the modified suitcase of Newton to the height of the to advantageously allow a human to transport the suitcase by hand.
Additionally, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Newton’s modified suitcase so that it has a height between the range of 55cm to 81 cm because applicant has not disclosed why these heights provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Newton’s modified suitcase (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Newton’s modified suitcase (details above) to obtain the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10292469 issued to Sijmons (Column 2 lines 2-4: Ribs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731